UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2277


DIONNE R. JONES,

                  Plaintiff - Appellant,

             v.

VIRGINIA DEPARTMENT OF SOCIAL SERVICES,

                  Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:08-cv-00166-TSE-TRJ)


Submitted:    April 24, 2009                  Decided:   May 12, 2009


Before MOTZ, TRAXLER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dionne R. Jones, Appellant Pro Se. Sydney Edmund Rab, Assistant
Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Dionne    R.   Jones   appeals      the    district    court’s    order

granting   summary    judgment     for       the   Defendant     and   the   order

granting in part and denying in part her motion to reconsider

that order.   We have reviewed the record and find no reversible

error.     Accordingly,     we    affirm       the    district    court’s    order

granting   summary    judgment     for       the   Defendant     and   the   order

granting in part and denying in part reconsideration for the

reasons stated by the district court.                See Jones v. Va. Dep’t of

Soc. Servs., No. 1:08-cv-00166-TSE-TRJ (E.D. Va. filed Sept. 10,

2008 & entered Sept. 11, 2008).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                         AFFIRMED




                                         2